Citation Nr: 0818725	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-33 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
(claimed as a heart condition), as secondary to rheumatic 
fever.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.

In May 2008, the veteran was scheduled for a videoconference 
hearing at the RO before the Board, however he did not 
appear.  The veteran has not submitted a timely request to 
postpone the hearing, therefore the Board will proceed with 
its appellate consideration as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704


FINDING OF FACT

The evidence, overall, demonstrates that the veteran's 
coronary artery disease is not secondary to his service-
connected rheumatic fever or his service.


CONCLUSION OF LAW

Service connection for coronary artery disease (claimed as a 
heart condition) is not established.  38 U.S.C.A. 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  

38 C.F.R. § 3.310 was revised.  See 71 Fed. Reg. 52747 
(September 7, 2006).  When a regulation or statute is revised 
during the course of an appeal, the Board generally must 
determine which version should be applied and/or the 
respective time periods for application of the respective 
versions.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  

The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service 
connected disability.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as if one disability has caused another disability.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The veteran claims that his current coronary artery heart 
disease developed secondary to his service-connected 
rheumatic fever, which developed and was treated during 
service and shows no current residuals.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes VA outpatient records and private medical 
records detailing treatment for various medical problems, 
including ongoing coronary artery heart disease, currently 
treated by medication and insertion of a pacer defibrillator 
in 2002.  Based on the above, the evidence indeed shows 
current coronary artery disease.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The veteran is service connected for 
rheumatic fever, at a disability rating of 0 percent, 
effective September 17, 2003.  The veteran is therefore 
eligible to claim service connection for a disability that is 
the result of his rheumatic fever.

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
proximately due to or the result of the service-connected 
disease or injury.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injury or disease.  

The service medical records are silent for any complaints, 
diagnoses, or treatments for any heart disease, including any 
heart problems stemming from the rheumatic fever which 
developed and was treated during service.  There is therefore 
no basis for granting this claim on a direct basis.

The post-service medical records include treatment records 
from South Texas Cardiovascular Consultants and Southwest 
Texas Methodist Hospital from January 1995 through September 
2003, chronicling the veteran's ongoing coronary artery 
disease, including one multiple aortic coronary bypass in 
1984 and one in 1996, an episode of sudden cardiac arrest due 
to cardiac arrhythmia in March 2002, and insertion of a pacer 
defibrillator in March 2002.  However, the medical records 
contain no opinion regarding a causal connection between the 
coronary artery disease and the service-connected rheumatic 
fever.  Indeed, the post-service records are silent on any 
opinion connecting the coronary artery disease to the 
rheumatic fever at all.

A VA authorized examination was administered in December 
2003.  The examiner's diagnostic impression was coronary 
artery heart disease status-post aortic coronary bypass in 
1984 and 1996, with cardiac arrhythmia with cardiac arrest in 
March 2002, with status post pacer defibrillator inserted in 
March 2002, with a cardiac function capacity of 5-6 METs.  
The examiner commented that the veteran's heart disease is at 
least as likely as not secondary to his hyperlipoproteinemia.  
The examiner added that "there is no evidence of valvular 
heart disease, which rheumatic fever causes valvular heart 
disease, not coronary artery heart disease."

The Board must find that this report is entitled to great 
probative weight and provides evidence against this claim, 
clearly indicating that the coronary artery disease is not 
secondary to the service-connected rheumatic fever.

Simply stated, the Board finds that the VA examination, the 
post-service treatment records overall, and the service 
records provide evidence against this claim, indicating a 
problem with no connection to the service connected 
disability.  There is no clear medical indication that the 
conditions are proximately due to or the result of the 
service-connected disability and sufficient evidence against 
such a finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for coronary artery 
disease (claimed as a heart condition) on a secondary basis.  
In denying his claim, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained private treatment 
records through September 2003.  He was afforded a VA medical 
examination in December 2003, and was provided an opportunity 
to set forth his contentions during a videoconference hearing 
before the Board in May 2008, for which he did not report.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for coronary artery disease (claimed as a 
heart condition) on a secondary basis is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


